Asch, J. (dissenting).
I concur in the dissent by Justice Kupferman. I would add the following analysis of the legal principles presented in this case.
The majority reverses on facts which, as a matter of law, compel affirmance of defendant’s conviction and denial of his motion to suppress the evidence.
*309The majority erroneously accepts the defendant’s attempt to cite the People’s evidence at trial to show that defendant had standing. It also notes that: "[I]t would seem to be an inequitable result considering that the hearing court totally disregarded substantial evidence, found to be credible, in denying suppression, while on the other hand the same evidence was used at trial to convict defendant of the crime charged”. This disregards the quite evident fact that the respective purposes of a suppression hearing and a trial are quite different. A prosecutor may “simultaneously and consistently urge” that the defendant did not possess the property for the purpose of rejecting Fourth Amendment standing and that the defendant did possess the goods for the purpose of establishing criminal liability (People v Rodriguez, 69 NY2d 159, 164).
A defendant seeking suppression cannot rely upon the trial evidence to support that claim. “[T]he propriety of the denial [of a motion to suppress] must be judged on the evidence before the suppression court” (People v Gonzalez, 55 NY2d 720, 722, cert denied 456 US 1010). I agree with the majority that the defendant’s standing may be supported by evidence gleaned from the People’s case (People v Whitfield, 81 NY2d 904). However, this evidence must be “gleaned” only from that admitted at the suppression hearing. Evidence subsequently admitted on trial cannot be used to support standing (People v Gonzalez, supra, at 721-722; see also, People v Dodt, 61 NY2d 408, 417).
In any event, the defendant continues to bear the burden of asserting standing at the hearing (People v Whitfield, supra, at 905-906 [“At a suppression hearing, a defendant has the burden of establishing standing”]). Here, however, the defendant did not bear this burden of asserting standing at the hearing. Instead, he unequivocally and emphatically denied any possessory interest in the bag or its contents. As soon as defendant testified at the hearing, under oath, that the suitcase did not belong to him, and that he had never carried, pushed, or even opened or touched it, he effectively removed the only basis for the suppression hearing.
The majority misapprehends the purpose of the hearing. Quite simply, upon defendant’s categorical denial of any relationship to the suitcase, there was no longer any factual issue of standing to be decided, and, therefore, the suppression court properly denied the motion to suppress on that ground, at that point, disregarding the evidence submitted by the People.
The majority, in disregarding defendant’s sworn testimony *310that he had no privacy interest in the evidence, subverts the purposes of the suppression rule. "Formulated as a pragmatic response to law enforcement procedures violative of individual liberties, the exclusionary rule has never enjoyed the stature of an end in itself, but, rather, has served solely as a means to an end: a remedial device operating essentially upon a principle of deterrence” (People v McGrath, 46 NY2d 12, 21, cert denied 440 US 972). "To grant defendant standing” under these circumstances "would mock the law and the principle” (People v Rodriguez, supra, at 165).
Even assuming that defendant had continued to assert standing, the majority incorrectly relies on the suppression court’s dicta that it probably would have granted the motion had defendant shown standing.
Accepting the truth of the testimony of the officers, as both the suppression court and the majority herein do, once the police learned from the hotel manager and the security guards that defendant and another had been carrying out boxes and suitcases from the hotel, at which they were not registered, at 2:15 a.m., the officers had probable cause to arrest defendant for burglary even before the search of the bag and the discovery of the gun. However, even conceding that there was insufficient ground for arrest, there was, at the very least, a "reasonable suspicion” that defendant and another had committed, were committing or were about to commit a felony or misdemeanor (People v De Bour, 40 NY2d 210, 223), and, therefore, the police had the right to approach and investigate. A "reasonable suspicion” of criminal activity will justify a "forcible stop and detention” and also the authority to frisk for weapons for the officer’s own safety (supra, at 223). Here, the accepted testimony was that defendant said his identification was in his suitcase and lifted the flap of the suitcase. His actions could not be seen by the police at this time and his hands were hidden inside the suitcase. In addition, a security guard informed the officer, at the same time, that defendant might have a weapon in the suitcase. While the hearing court might have been analytically correct in "discounting” the security guard’s warning, the officers at the scene were entitled to rely on it. Under all these circumstances, the officer was justified in searching the bag himself, to ensure his safety and that of the others in the vicinity (supra; see also, People v Benjamin, 51 NY2d 267, 271 ["It would, indeed, be absurd to suggest that a police officer has to await the glint of steel before he can act to preserve his safety”]).